Title: From George Washington to Nathanael Greene, 6 February 1783
From: Washington, George
To: Greene, Nathanael


                        
                            My dear Sir,
                            Newburgh Feby 6th 1783
                        
                        I have the pleasure to inform you that your Packet for Govr Greene which came enclosed to me (in your private
                            Letter of the 12th of December) was forwarded in an hour after it came to my hands by a Gentleman returning to Rhode
                            Island (Welcome Arnold Esq.)—there can be no doubt therefore of its having got safe to the Governor.
                        It is with a pleasure which friend ship only is susceptible of I congratulate you on the glorious end you
                            have put to hostilities in the Southern States—the honor and advantages of it, I hope & trust you will live long
                            to enjoy. when this hemisphere will be equally free is yet in the womb of time to discover—a little while however tis
                            presumed, will disclose the determinations of the British senate with respect to Peace or war as it seems to be agreed on
                            all hands that the present Primeir (especially if he should find the opposition powerful) intends to submit the decision
                            of these Matters to Parliament. The Speech, the Addresses—and Debates for which we are looking in every direction, will
                            give a data from which the bright rays of the one; or gloomy prospect of the other may be discovered.
                        If Historiographers should be hardy enough to fill the page of History with the advantages that have been
                            gained with unequal numbers (on the part of America) in the course of this contest, & attempt to relate the
                            distressing circumstances under which they have been obtained, it is more than probable that Posterity will bestow on
                            their labors the epithet & marks of fiction for it will not be believed that such a force as Great Britain has
                            employed for eight years in this Country could be baffled in their plan of Subjugating it by numbers infinitely
                            less—composed of Men often times half starved—always in Rags—without pay—& experiencing, at times, every Species of
                            distress which human nature is capable of undergoing.
                        I intended to have wrote you a long letter on sundry matters but Majr Burnett popped in unexpectedly, at a
                            time when I was preparing for the Celebration of the day; and was just going to a review of the Troops, previous to the
                            Fue de Joy—As he is impatient, from an apprehension of the Sleighing failing—and as he can give you the occurrences of
                            this quarter more in detail than I have time to do, I will refer you to him. I cannot omit informing you however, that I
                            let no oppertunity slip to enquire after your Son George at Princeton, & that it is with pleasure I hear he enjoys
                            good health, is a fine & promising boy.
                        Mrs Washington joins me in most Affectionate regards, & best wishes for Mrs Greene &
                            yourself. With great truth & sincerity & every sentiment of friendship, I am—Dr Sir Yr most obt &
                            Hble Ser.
                        
                            Go: Washington
                        
                    